Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_031518.htm]

 

Exhibit 10.3

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.

 

CORINDUS VASCULAR ROBOTICS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Original Issue Date: March __, 2018

 

Corindus Vascular Robotics, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for value received, [___________] or its permitted registered
assigns (the “Holder”), is entitled to purchase from the Company up to a total
of [____] shares of common stock, $0.0001 par value per share (the “Common
Stock”), of the Company (the “Warrant Shares”) at an exercise price per share
equal to $1.40 per share (as adjusted from time to time as provided in Section 9
herein, the “Exercise Price”), at any time and from time to time on or after the
date (the “Exercisability Date”) that is six months following the date hereof
(the “Original Issue Date”) and through and including 5:30 p.m., New York City
time, on March __, 2028 (the “Expiration Date”), and subject to the following
terms and conditions:

 

This Warrant (this “Warrant”) is one of a series of warrants issued pursuant to
that certain Securities Purchase Agreement, dated March 15, 2018, by and among
the Company and the Purchasers identified therein (the “Purchase Agreement”).
All such Warrants are referred to herein, collectively, as the “Warrants.”

 

1.            Definitions. In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Purchase Agreement.

 

2.            Registration of Warrants. The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose, which may be a
third-party transfer agent (the “Warrant Register”), in the name of the record
Holder (which shall include the initial Holder or, as the case may be, any
registered assignee to which this Warrant is permissibly assigned hereunder)
from time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.

 

3.            Registration of Transfers. Subject to the restrictions on transfer
set forth in Section 4.1 of the Purchase Agreement and compliance with all
applicable securities laws, the Company shall register the transfer of all or
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached as Schedule 2 hereto duly
completed and signed, to the Company’s transfer agent or to the Company at its
address specified in the Purchase Agreement and (x) delivery, at the request of
the Company, of an opinion of counsel reasonably satisfactory to the Company to
the effect that the transfer of such portion of this Warrant may be made
pursuant to an available exemption from the registration requirements of the
Securities Act and all applicable state securities or blue sky laws (other than
in connection with any transfer (i) pursuant to an effective registration
statement, (ii) to the Company, (iii) pursuant to Rule 144 (provided that such
Holder provides the Company with reasonable assurances (in the form of seller
and, if applicable, broker representation letters) that the securities may be
sold pursuant to such rule), and (y) delivery by the transferee of a written
statement to the Company certifying that the transferee is an “accredited
investor” as defined in Rule 501(a) under the Securities Act and making the
representations and certifications set forth in Sections 3.2(b), (c), (d), (f),
(k) and (o) of the Purchase Agreement, to the Company at its address specified
in the Purchase Agreement. Upon any such registration or transfer, a new warrant
to purchase Common Stock in substantially the form of this Warrant (any such new
warrant, a “New Warrant”) evidencing the portion of this Warrant so transferred
shall be issued to the transferee, and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations in respect of the New Warrant that the Holder has in respect of this
Warrant. The Company shall prepare, issue and deliver at its own expense any New
Warrant under this Section 3.

 



 

 

4.            Exercise and Duration of Warrant.

 

(a)          All or any part of this Warrant shall be exercisable by the
registered Holder in any manner permitted by Section 10 of this Warrant at any
time and from time to time on or after the Exercisability Date and through and
including 5:30 p.m. New York City time, on the Expiration Date. At 5:30 p.m.,
New York City time, on the Expiration Date, the portion (or all) of this Warrant
not exercised prior thereto shall be and become void and of no value and this
Warrant shall be automatically terminated and no longer outstanding, provided,
however, that if the last reported Closing Sale Price immediately prior to the
Expiration Date was greater than the Exercise Price, then this Warrant shall be
automatically deemed exercised on a cashless basis as of 4:01 p.m. (ET) on the
Expiration Date.

 

(b)          The Holder may exercise this Warrant by delivering to the Company
(i) an exercise notice, in the form attached as Schedule 1 hereto (the “Exercise
Notice”), completed and duly signed, and (ii) payment of the Exercise Price for
the number of Warrant Shares as to which this Warrant is being exercised (which
may take the form of a “cashless exercise” if so indicated in the Exercise
Notice and if a “cashless exercise” may occur at such time pursuant to Section
10 below), and the date on which Exercise Notice is delivered to the Company (as
determined in accordance with the notice provisions hereof) is an “Exercise
Date.” The delivery by (or on behalf of) the Holder of the Exercise Notice and
the applicable Exercise Price as provided above shall constitute the Holder’s
certification to the Company that its representations contained in Sections
3.2(b), (c), (d), (f), (k) and (o) of the Purchase Agreement are true and
correct as of the Exercise Date and the date on which Holder pays the Company
the Exercise Price as if remade in their entirety (or, in the case of any
transferee Holder that is not a party to the Purchase Agreement, such transferee
Holder’s certification to the Company that such representations are true and
correct as to such assignee Holder as of the Exercise Date). The Holder shall
not be required to deliver the original Warrant in order to effect an exercise
hereunder, but if it is not so delivered then such exercise shall constitute an
agreement by the Holder to deliver the original Warrant to the Company as soon
as practicable thereafter. Execution and delivery of the Exercise Notice shall
have the same effect as cancellation of the original Warrant and issuance of a
New Warrant evidencing the right to purchase the remaining number of Warrant
Shares.

 

2

 

 

5.            Delivery of Warrant Shares.

 

(a)          Upon exercise of this Warrant and delivery of the Exercise Price,
the Company shall promptly (but in no event later than two Trading Days after
the later of the Exercise Date and delivery of the Exercise Price) issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate (provided that, if
the Registration Statement is not effective and the Holder directs the Company
to deliver a certificate for the Warrant Shares in a name other than that of the
Holder or an Affiliate of the Holder, it shall deliver to the Company on the
Exercise Date an opinion of counsel reasonably satisfactory to the Company to
the effect that the issuance of such Warrant Shares in such other name may be
made pursuant to an available exemption from the registration requirements of
the Securities Act and all applicable state securities or blue sky laws), (i) a
certificate for the Warrant Shares issuable upon such exercise, free of
restrictive legends, or (ii) an electronic delivery of the Warrant Shares to the
Holder’s account at the Depository Trust Company (“DTC”) or a similar
organization, unless in the case of clause (i) and (ii) a registration statement
covering the resale of the Warrant Shares and naming the Holder as a selling
stockholder thereunder is not then effective or the Warrant Shares are not
freely transferable without restriction under Rule 144 by Holders who are not
affiliates of the Company, in which case such Holder shall receive a certificate
for the Warrant Shares issuable upon such exercise with appropriate restrictive
legends. The Holder, or any Person permissibly so designated by the Holder to
receive Warrant Shares, shall be deemed to have become the holder of record of
such Warrant Shares as of the Exercise Date. Notwithstanding anything contained
herein to the contrary, if the Holder fails to deliver the documents required to
register a transferee as set forth in Section 3 above or to provide the
documents required under this Section 5(a) to issue a certificate or electronic
delivery of the Warrant Shares to any Person(s) other than the Holder, then
determination of the two Trading Days shall be tolled until such documents have
been delivered to the Company. If the Warrant Shares are to be issued free of
all restrictive legends, the Company shall, upon the written request of the
Holder, use its reasonable best efforts to deliver, or cause to be delivered,
Warrant Shares hereunder electronically through DTC or another established
clearing corporation performing similar functions, if available; provided that,
the Company may, but will not be required to, change its transfer agent if its
current transfer agent cannot deliver Warrant Shares electronically through such
a clearing corporation.

 

(b)          To the extent permitted by law, the Company’s obligations to issue
and deliver Warrant Shares in accordance with and subject to the terms hereof
(including the limitations set forth in Section 11 below) are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company (other than breaches related to this Warrant or the Purchase
Agreement) or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance that might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

 

6.            Charges, Taxes and Expenses. Issuance and delivery of certificates
for shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Holder for any issue or transfer tax, transfer agent fee or other
incidental tax or expense in respect of the issuance of such certificates, all
of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax that may be payable in
respect of any transfer involved in the registration of any certificates for
Warrant Shares or the Warrants in a name other than that of the Holder or an
Affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

 

3

 

 

7.            Replacement of Warrant. If this Warrant is mutilated, lost, stolen
or destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and, in each
case, a customary and reasonable indemnity and surety bond, if requested by the
Company. Applicants for a New Warrant under such circumstances shall also comply
with such other reasonable regulations and procedures and pay such other
reasonable third-party costs as the Company may prescribe. If a New Warrant is
requested as a result of a mutilation of this Warrant, then the Holder shall
deliver such mutilated Warrant to the Company as a condition precedent to the
Company’s obligation to issue the New Warrant.

 

8.            Reservation of Warrant Shares. The Company represents and warrants
that on the date hereof, it has duly authorized and reserved, and covenants that
it will at all times during the period this Warrant is outstanding reserve and
keep available out of the aggregate of its authorized but unissued and otherwise
unreserved Common Stock, solely for the purpose of enabling it to issue Warrant
Shares upon exercise of this Warrant as herein provided, the number of Warrant
Shares that are initially issuable and deliverable upon the exercise of this
entire Warrant, free from preemptive rights or any other contingent purchase
rights of persons other than the Holder (taking into account the adjustments and
restrictions of Section 9). The Company covenants that all Warrant Shares so
issuable and deliverable shall, upon issuance and the payment of the applicable
Exercise Price in accordance with the terms hereof, be duly and validly
authorized, issued and fully paid and nonassessable and free from all taxes,
liens and charges created by the Company in respect of the original issuance
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue). The Company further covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company represents and warrants that the Warrant Shares,
when issued and paid for in accordance with the terms of the Transaction
Documents and the Warrants, will be issued free and clear of all security
interests, claims, liens and other encumbrances other than restrictions imposed
by applicable securities laws. The Company will take all such action as may be
reasonably necessary to assure that such shares of Common Stock may be issued as
provided herein without violation of any applicable law or regulation, or of any
requirements of any securities exchange or automated quotation system upon which
the Common Stock may be listed.

 

9.            Certain Adjustments. The Exercise Price and number of Warrant
Shares issuable upon exercise of this Warrant are subject to adjustment from
time to time as set forth in this Section 9.

 

(a)          Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock, (ii) subdivides its outstanding shares of Common Stock
into a larger number of shares, (iii) combines (by combination, reverse stock
split or otherwise) its outstanding shares of Common Stock into a smaller number
of shares or (iv) issues by reclassification of shares of Common Stock any
shares of capital stock of the Company, then in each such case the Exercise
Price shall be adjusted to a price determined by multiplying the Exercise Price
in effect immediately prior to the effective date of such event by a fraction,
the numerator of which shall be the number of shares of Common Stock outstanding
on such effective date immediately before giving effect to such event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after giving effect to such event. Any adjustment made pursuant to
clause (i) of this paragraph shall become effective immediately after the record
date for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii), (iii) or (iv) of this
paragraph shall become effective immediately after the effective date of such
subdivision, combination or reclassification.

 

4

 

 

(b)          Pro Rata Distributions. If the Company, at any time while this
Warrant is outstanding, distributes to all holders of Common Stock for no
consideration (i) evidences of its indebtedness, (ii) any security (other than a
distribution of Common Stock covered by the preceding paragraph) or (iii) rights
or warrants to subscribe for or purchase any security, or (iv) any other asset,
including cash (in each case, “Distributed Property”), except, for any
distributions pursuant to a shareholders’ rights plan or similar takeover
defense agreement or plan adopted by the Company, then, upon any exercise of
this Warrant that occurs after the record date fixed for determination of
stockholders entitled to receive such distribution, the Holder shall be entitled
to receive, in addition to the Warrant Shares otherwise issuable upon such
exercise (if applicable), the Distributed Property that such Holder would have
been entitled to receive in respect of such number of Warrant Shares had the
Holder been the record holder of such Warrant Shares immediately prior to such
record date.

 

(c)          Fundamental Transactions. If, at any time while this Warrant is
outstanding (i) the Company effects (A) any merger of the Company with (but not
into) another Person, in which stockholders of the Company immediately prior to
such transaction own less than a majority of the outstanding stock of the
surviving entity, or (B) any merger or consolidation of the Company into another
Person, (ii) the Company effects any sale of all or substantially all of its
assets in one or a series of related transactions, (iii) any tender offer or
exchange offer approved or authorized by the Company’s Board of Directors is
completed pursuant to which holders of at least a majority of the outstanding
Common Stock tender or exchange their shares for other securities, cash or
property, or (iv) the Company effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(other than as a result of a subdivision or combination of shares of Common
Stock covered by Section 9(a) above or as a result of a transaction, the primary
purpose of which is to change the jurisdiction of incorporation of the Company)
(in any such case, a “Fundamental Transaction”), then the Holder shall have the
right thereafter to receive, upon exercise of this Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of this Warrant without regard to any
limitations on exercise contained herein (the “Alternate Consideration”), and
the Holder shall no longer have the right to receive Warrant Shares upon
exercise of this Warrant. The provisions of this Section 9(c) shall similarly
apply to subsequent transactions of an analogous type to any Fundamental
Transaction.

 

(d)          Number of Warrant Shares. Simultaneously with any adjustment to the
Exercise Price pursuant to Section 9(a), the number of Warrant Shares that may
be purchased upon exercise of this Warrant shall be increased or decreased
proportionately, so that after such adjustment the aggregate Exercise Price
payable hereunder for the increased or decreased number of Warrant Shares shall
be the same as the aggregate Exercise Price in effect immediately prior to such
adjustment.

 

(e)          Calculations. All calculations under this Section 9 shall be made
to the nearest cent or the nearest share, as applicable.

 

(f)           Notice of Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 9, the Company at its expense will promptly compute
such adjustment, in good faith, in accordance with the terms of this Warrant and
prepare a certificate setting forth such adjustment, including a statement of
the adjusted Exercise Price and adjusted number or type of Warrant Shares or
other securities issuable upon exercise of this Warrant (as applicable),
describing the transactions giving rise to such adjustments and showing in
reasonable detail the facts upon which such adjustment is based. Upon written
request, the Company will promptly deliver a copy of each such certificate to
the Holder and to the Company’s transfer agent.

 

5

 

 

(g)          Notice of Corporate Events. If, while this Warrant is outstanding,
the Company (i) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock, including, without
limitation, any granting of rights or warrants to subscribe for or purchase any
capital stock of the Company, (ii) authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for any Fundamental
Transaction or (iii) authorizes the voluntary dissolution, liquidation or
winding up of the affairs of the Company, then, except if such notice and the
contents thereof shall be deemed to constitute material non-public information,
the Company shall deliver to the Holder a notice of such transaction at least
five (5) Trading Days prior to the applicable record or effective date on which
a Person would need to hold Common Stock in order to participate in or vote with
respect to such transaction; provided, however, that the failure to deliver such
notice or any defect therein shall not affect the validity of the corporate
action required to be described in such notice.

 

10.          Payment of Exercise Price. The Holder shall either pay the Exercise
Price in immediately available funds or by way of a “cashless exercise”, in
which event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

 

X = Y [(A-B)/A]

 

where:

 

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the total number of Warrant Shares with respect to which this Warrant is
being exercised.

 

A = the average of the Closing Sale Prices of the shares of Common Stock (as
reported by Bloomberg Financial Markets) for the five consecutive Trading Days
ending on the date immediately preceding the Exercise Date.

 

B = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

For purposes of this Warrant, “Closing Sale Price” means, for any security as of
any date, the last trade price for such security on the Principal Trading Market
for such security, as reported by Bloomberg Financial Markets, or, if such
Principal Trading Market begins to operate on an extended hours basis and does
not designate a last trade price, then the last trade price of such security
prior to 4:00 p.m., New York City time, as reported by Bloomberg Financial
Markets, or if the foregoing do not apply, the last closing price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg Financial Markets, or, if no closing bid
price is reported for such security by Bloomberg Financial Markets, the average
of the bid prices of any market makers for such security as reported in the
“pink sheets” by Pink Sheets LLC. If the Closing Sale Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Sale Price of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then the Board
of Directors of the Company shall use its good faith judgment to determine the
fair market value. The Board of Directors’ determination shall be binding upon
all parties absent demonstrable error. All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

For purposes of Rule 144, it is intended, understood and acknowledged that the
provisions above permitting “cashless exercise” are intended, in part, to ensure
that a full or partial exchange of this Warrant pursuant to such provisions will
qualify as a conversion, within the meaning of paragraph (d)(3)(ii) of Rule 144,
and the holding period for the Warrant Shares shall be deemed to have commenced
as to such original Holder, on the Original Issue Date.

 

6

 

 

11.          Limitations on Exercise.

 

(a)          Exchange Ownership Limit. Notwithstanding anything to the contrary
contained herein, until such time as the Company has obtained Stockholder
Approval in accordance with Section 4.13 of the Purchase Agreement, the number
of Warrant Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by the Holder (together
with such Holder’s Affiliates, and any other Person whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of the
Principal Trading Market regulations or Section 13(d) of the Exchange Act and
the applicable regulations of the Commission, including any “group” of which the
Holder is a member) does not exceed 19.99% of the total number of the issued and
outstanding shares of Common Stock on the Original Issue Date (including for
such purpose the shares of Common Stock issuable upon such exercise and the
share of Common Stock issuable upon the conversion of the Preferred Stock issued
pursuant to the Purchase Agreement) (the “Ownership Limit”).

 

(b)          [Beneficial Ownership Limit. Subject to Section 11(a), the number
of Warrant Shares that may be acquired by the Holder upon any exercise of this
Warrant (or otherwise in respect hereof) shall be limited to the extent
necessary to ensure that, following such exercise (or other issuance), the total
number of shares of Common Stock then beneficially owned by the Holder (together
with such Holder’s Affiliates, and any other Person whose beneficial ownership
of Common Stock would be aggregated with the Holder’s for purposes of Section
13(d) of the Exchange Act and the applicable regulations of the Commission,
including any “group” of which the Holder is a member) does not exceed
[9.99][4.99]% of the total number of then issued and outstanding shares of
Common Stock (including for such purpose the shares of Common Stock issuable
upon such exercise) (the “Beneficial Ownership Limit”). For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Company is not representing to such Holder
that such calculation is in compliance with Section 13(d) of the Exchange Act
and such Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the Beneficial Ownership Limit applies,
the determination of whether this Warrant is exercisable (in relation to other
securities owned by such Holder) and of which a portion of this Warrant is
exercisable shall be in the sole discretion of a Holder, and the submission of a
Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by such
Holder) and of which portion of this Warrant is exercisable, in each case
subject to the Beneficial Ownership Limit, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 11, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K, as the case may be, (y) a more
recent public announcement by the Company or (z) any other notice by the Company
or the Transfer Agent setting forth the number of shares of Common Stock
outstanding. Upon the written request of the Holder, the Company shall within
three Trading Days confirm orally and in writing to such Holder the number of
shares of Common Stock then outstanding. This provision shall not restrict the
number of shares of Common Stock which a Holder may receive or beneficially own
in order to determine the amount of securities or other consideration that such
Holder may receive in the event of a Fundamental Transaction as contemplated in
Section 9 of this Warrant. By written notice to the Company, subject to Section
11(a), the Holder may increase or decrease the Beneficial Ownership Limit
applicable solely to such Holder to such other percentage limit as may be
determined by the Holder, not to exceed [19.99][9.99]%, provided that any
increase in the Beneficial Ownership Limit shall not be effective until the 61st
day after such notice is delivered to the Company.]

 

7

 

 

12.          No Fractional Shares. No fractional Warrant Shares will be issued
in connection with any exercise of this Warrant. In lieu of any fractional
shares that would otherwise be issuable, the number of Warrant Shares to be
issued shall be rounded down to the next whole number and the Company shall pay
the Holder in cash the fair market value (based on the Closing Sale Price) for
any such fractional shares.

 

13.          Notices. Any and all notices or other communications or deliveries
hereunder (including, without limitation, any Exercise Notice) shall be in
writing and shall be deemed given and effective on the earliest of (i) the date
of electronic transmission, if such notice or communication is delivered via
electronic transmission to the e-mail address specified in the Purchase
Agreement prior to 5:30 p.m., New York City time, on a Trading Day, (ii) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via electronic transmission to the e-mail address specified in the
Purchase Agreement on a day that is not a Trading Day or later than 5:30 p.m.,
New York City time, on any Trading Day, (iii) the Trading Day following the date
of mailing, if sent by nationally recognized overnight courier service
specifying next business day delivery, or (iv) upon actual receipt by the Person
to whom such notice is required to be given, if by hand delivery. The address
and e-mail address of a Person for such notices or communications shall be as
set forth in the Purchase Agreement unless changed by such Person by two Trading
Days’ prior notice to the other Person(s) in accordance with this Section 13.

 

14.          Warrant Agent. The Company shall serve as warrant agent under this
Warrant. Upon 15 days’ notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

 

15.          Miscellaneous.

 

(a)          No Rights as a Stockholder. The Holder, solely in such Person’s
capacity as a holder of this Warrant, shall not be entitled to vote or receive
dividends or be deemed the holder of share capital of the Company for any
purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, amalgamation,
conveyance or otherwise), receive notice of meetings, receive dividends or
subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant. In addition, nothing contained in this Warrant shall
be construed as imposing any liabilities on the Holder to purchase any
securities, whether such liabilities are asserted by the Company or by creditors
of the Company.

 

(b)          Authorized Shares.

 

(i)           The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation or of any requirements of
the Trading Market upon which the Common Stock may be listed.

 

8

 

 

(ii)          Except and to the extent as waived or consented to by the Holder,
the Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

(iii)         Before taking any action which would result in an adjustment in
the number of Warrant Shares for which this Warrant is exercisable or in the
Exercise Price, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.

 

(c)          Successors and Assigns. Subject to the restrictions on transfer set
forth in this Warrant and in Section 4.1 of the Purchase Agreement, and
compliance with applicable securities laws, this Warrant may be assigned by the
Holder. This Warrant may not be assigned by the Company without the written
consent of the Holder except to a successor in the event of a Fundamental
Transaction. This Warrant shall be binding on and inure to the benefit of the
Company and the Holder and their respective successors and assigns. Subject to
the preceding sentence, nothing in this Warrant shall be construed to give to
any Person other than the Company and the Holder any legal or equitable right,
remedy or cause of action under this Warrant.

 

(d)          Amendment and Waiver. Except as otherwise provided herein, the
provisions of the Warrants may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Holders of
Warrants representing no less than a majority of the Warrant Shares obtainable
upon exercise of the Warrants then outstanding.

 

(e)          Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

 

9

 

 

(f)           Governing Law; Jurisdiction. ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS WARRANT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH
OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
NEW YORK, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN
(INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS),
AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT. EACH OF THE COMPANY AND THE HOLDER HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THE PURCHASE AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH OF THE COMPANY AND THE
HOLDER HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

 

(g)          Headings. The headings herein are for convenience only, do not
constitute a part of this Warrant and shall not be deemed to limit or affect any
of the provisions hereof.

 

(h)          Severability. In case any one or more of the provisions of this
Warrant shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Warrant shall not
in any way be affected or impaired thereby, and the Company and the Holder will
attempt in good faith to agree upon a valid and enforceable provision which as
closely as possible reflects the intent of the parties hereto, and upon so
agreeing, shall incorporate such substitute provision in this Warrant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 





10

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

  CORINDUS VASCULAR ROBOTICS, INC.             By:       Name:  Mark J. Toland  
  Title:   Chief Executive Officer and President             By:      
Name:  David W. Long     Title:   Chief Financial Officer and Senior Vice
President  



 

[Signature Page to Warrant]

 



 

 

SCHEDULE 1

 

CORINDUS VASCULAR ROBOTICS, INC.

 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

 

Ladies and Gentlemen:

 

(1)          The undersigned is the Holder of Warrant No. __________ (the
“Warrant”) issued by Corindus Vascular Robotics, Inc., a Delaware corporation
(the “Company”). Capitalized terms used herein and not otherwise defined herein
have the respective meanings set forth in the Warrant.

 

(2)          The undersigned hereby exercises its right to purchase __________
Warrant Shares pursuant to the Warrant.

 

(3)          The Holder intends that payment of the Exercise Price shall be made
as (check one):

 

☐Cash Exercise

 

☐“Cashless Exercise” under Section 10 of the Warrant

 

(4)          If the Holder has elected a Cash Exercise, the Holder shall pay the
sum of $_______ in immediately available funds to the Company in accordance with
the terms of the Warrant.

 

(5)          Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.
Please issue (check applicable box):

 

☐A certificate of certificates representing the Warrant Shares in the name of
the undersigned or in such other name as is specified below:





   

 

☐The Warrant Shares in electronic form to the following account:

 

Name and Contact for Broker:    

 

Broker no:     

 

Account no:     

 

Account holder:    



 

[Signature Page to Warrant]

 



 

 

(6)          By its delivery of this Exercise Notice, the undersigned represents
and warrants to the Company that in giving effect to the exercise evidenced
hereby the Holder will not beneficially own in excess of the number of shares of
Common Stock (as determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended) permitted to be owned under Section 11 of the
Warrant to which this notice relates.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Dated: __________________, _________

 

Name of Holder: ________________________

 

By: ____________________________ (Signature must conform in all respects to name
of Holder as specified on the face of the Warrant)

Name:

Title:

 

[Signature Page to Warrant Exercise Notice]

 



 

 

SCHEDULE 2

 

CORINDUS VASCULAR ROBOTICS, INC.

 

FORM OF ASSIGNMENT

 

[To be completed and executed by the Holder only upon transfer of the Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_________ (the “Transferee”) the right represented by the within Warrant to
purchase ________ shares of Common Stock of Corindus Vascular Robotics, Inc., a
Delaware corporation (the “Company”) to which the within Warrant relates and
appoints ___________ attorney to transfer said right on the books of the Company
with full power of substitution in the premises. In connection therewith, the
undersigned represents, warrants, covenants and agrees to and with the Company
that:

 

(a)the offer and sale of the Warrant contemplated hereby is being made in
compliance with Section 4(1) of the United States Securities Act of 1933, as
amended (the “Securities Act”), or another valid exemption from the registration
requirements of Section 5 of the Securities Act and in compliance with all
applicable securities laws of the states of the United States;

 

(b)the undersigned has not offered to sell the Warrant by any form of general
solicitation or general advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising;

 

(c)the undersigned has read the Transferee’s investment letter included
herewith, and to its actual knowledge, the statements made therein are true and
correct; and

 

(d)the undersigned understands that the Company may condition the transfer of
the Warrant contemplated hereby upon the delivery to the Company by the
undersigned or the Transferee, as the case may be, of a written opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that such transfer
may be made without registration under the Securities Act and under applicable
securities laws of the states of the United States.

 

Dated: __________________              

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 

    In the presence of:  

Address of Transferee

 



 

 

 

